DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an apparatus of a WCD system that detects asystole, classified in A61N 1/3904.
II. Claims 8-12 (renumbered as no claim 11 exists in originally-filed claim set), drawn to a method to detect complete heart block, classified in A61B 5/352. 
III. Claims 13-19 (renumbered), drawn to a method to detect bradycardia, classified in A61B 5/363.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process in that the processor of Group I measures a peak-to-peak amplitude of QRS complexes and detects asystole when the peak-to-peak amplitude is less than an asystole threshold, while the method of claim 8, determines whether the peak-to-peak amplitude has dropped in amplitude by a predetermined amount and detects complete heart block when the amplitude has dropped greater than the predetermined amount.

Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process in that the processor of Group I measures a peak-to-peak amplitude of QRS complexes and detects asystole when the peak-to-peak amplitude is less than an asystole threshold, while the method of claim 13 (renumbered), determined the heart rate of the patient, and detects non-perusing bradycardia when the heart rate is in the conditional zone (less than a conditional threshold for bradycardia and above an absolute threshold for bradycardia) and no respiration is detected.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together (connected in function and method of use) and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to two different methods: detecting complete heart block requires measuring QRS amplitude drop; and detecting bradycardia when the measured heart rate is in the conditional zone and no respiration is detected.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth Cool on October 26, 2022 a provisional election was made without traverse to the invention of Group I, claims 1-7.
Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-7 are deemed to have an effective filing date of January 6, 2021 as the provisional application does not disclose the high voltage system configured to apply a therapeutic shock to the patient.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both a pulse (Fig. 1) and shock vector (Fig. 3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both a method (Fig. 6) and plot (Fig. 8).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 800, 116.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “in response to a shockable detected by the processor” in claim 1, lines 10-11 is vague and indefinite as it is unclear what “shockable” modifies; and thus, the scope of the claim is unclear.
The term “high voltage subsystem” in claim 1, line 8, is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, a processor that applies a therapeutic shock to a patient meets this limitation.
Claim 6 recites the limitation "the fixed value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 and 7 are rejected because they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,016,614 to Sullivan in view of US Patent No. 6,304,773 to Taylor et al. (hereinafter referred to as “Taylor”).
Regarding claim 1, Sullivan discloses an apparatus of a wearable cardioverter defibrillator (WCD) system (e.g., title, abstract, and Fig. 1), comprising: a support structure wearable by a patient (e.g., Fig. 1, 170 and column 3, lines 28-36); a plurality of electrocardiogram (ECG) electrodes capable of being applied to the skin of the patient to obtain an ECG signal (e.g., Fig. 2, 209 and column 6, lines 16-27); a processor to receive and analyze the ECG signal of the patient (e.g., Fig. 2 , 230 and column 7, lines 7-45) wherein the processor is configured to monitor four or more channels of the ECG signal (e.g., Fig. 3 and column 9, lines 23-46); a high voltage subsystem coupled with defibrillation electrodes configured to be coupled with patient (e.g., Fig. 2, 240, 250, 255), wherein the high voltage subsystem is configured to apply a therapeutic shock to the patient through the defibrillation electrodes in response to a shockable detected by the processor from the ECG signal (e.g., column 8, lines 22-42); wherein the processor is configured to: measure a peak-to-peak amplitude of QRS complexes of the ECG signal (e.g., column 14, lines 59-64: amplitude of the waveform and column 16, lines 6-10: QRS amplitude consistency is another indicator of channel “goodness”); and detecting certain types of heart arrhythmia in the patient (e.g., column 1, lines 48-60).
Sullivan differs from the claimed invention in that it does not expressly disclose detecting asystole when the peak-to-peak amplitude of one of more QRS complexes is less than an asystole threshold. However, Taylor, in a related art: automatic detection and reporting of cardiac asystole in an external defibrillator (abstract), teaches that an ECG signal is classified as non-shockable (asystole) if the average peak-to-peak amplitude measure is below a specified threshold (e.g., column 8, lines 28-38 of Taylor). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefit of detecting asystole in a patient when the peak-to-peak amplitude of the ECG signal is less than an asystole threshold as taught by Taylor. Consequently, one of ordinary skill in the art would have modified the processor of Sullivan to detect asystole in the patient when the peak-to-peak amplitude of one or  more QRS complexes is less than an asystole threshold in view of the teachings of Taylor that it is important to detect asystole so that meaningful triage and care can be provided to the patient (e.g., column 2, lines 6-17 of Taylor).
With respect to claim 2, Sullivan in view of Taylor teaches the apparatus of claim 1, wherein the asystole threshold is set to a fixed value (e.g., column 8, lines 28-38 of Taylor: 62 microvolts). One of ordinary skill in the art would have modified the processor of Sullivan to detect asystole in the patient when the peak-to-peak amplitude of one or  more QRS complexes is less than an asystole threshold in view of the teachings of Taylor that it is important to detect asystole so that meaningful triage and care can be provided to the patient (e.g., column 2, lines 6-17 of Taylor).
As to claim 4, Sullivan in view of Taylor teaches the apparatus of claim 1, wherein the asystole threshold is set to a percentage of a peak-to-peak amplitude of a normal QRS complex of the patient (e.g., column 12, lines 58-65 of Sullivan: shock threshold can be 50% of the detected values: peak-to-peak amplitude of Sullivan in view of Taylor).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Taylor as applied to claim 1 above, and further in view of LIFECOR LifeVest System Model WCD 3100 Operator’s Manual (cited by Applicant and hereinafter referred to as “WCD 3100 Manual”).
Sullivan in view of Taylor teaches the apparatus of claim 1, but does not expressly teach that the fixed value ranges from about 100 microvolts to about 200 microvolts. However, the WCD 3100 Manual teaches that asystole detection occurs when the amplitude of the ECG input signal falls below 100 microvolts, which is within the fixed value range recited in claim 3. Accordingly, one of ordinary skill in the art would have recognized that detection of asystole can occur at 100 microvolts in view of the teachings of the WCD 3100 Manual. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Sullivan in view of Taylor to have an asystole threshold value from about 100 microvolts to about 200 microvolts in view of the teachings of the WCD 3100 Manual, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As of the date of this Action, the Examiner has not identified any reference that can be used singularly or in combination with another reference including Sullivan, Taylor, or the WCD 3100 Manual to render the instant invention anticipated or obvious to one of ordinary skill in the art. Sullivan teaches comparing a shock threshold to an aggregate analysis score of multiple patient parameters and does not specifically detect asystole. Taylor teaches detecting asystole and that an average peak-to-peak amplitude threshold is approximately 62 microvolts to detect asystole, but is silent as to how or if one determines the threshold value for each ECG signal. Similarly, the WCD 3100 Manual indicates that below 100 microvolts, asystole is detected, but does not mention another threshold value or whether a different threshold is set for each channel receiving an ECG signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,895, 298 to Faupel et al. is directed to an electrode connector for a biopotential sensing apparatus where each channel is stored individually without averaging with other channel signals as each channel’s information is important.
US Patent Application Publication No. 2021/0338168 to Landman et al. is directed to identifying false detection of pause-triggered episode in cardiac ECG data where respiratory motion is detected and Landman further teaches that respiratory motion results in false asystole detection (e.g., paragraph [0117] of Landman).
US Patent Application Publication No. 2019/0380610 to Bornzin et al. is directed to a method and system to detect R-waves in cardiac activity signals where the threshold start sensitivity is defined as a percentage of the peak amplitude of the QRS complex of the CA signal (e.g., paragraph [0009] of Bornzin).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792